Citation Nr: 0841094	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from September 2003 and April 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The September 2003 rating decision denied service connection 
for bilateral hearing loss, and the April 2005 rating 
decision denied service connection for tinnitus.  The April 
2005 rating decision also granted service connection for PTSD 
and assigned a 30 percent initial disability evaluation 
effective from June 23, 2004.  

The case was previously before the Board in March 2008, at 
which time it was remanded for additional development.  The 
case has been returned to the Board for appellate 
consideration.

Further development of the evidence is required before the 
Board can adjudicate the veteran's pending claim of 
entitlement to an increased initial rating for PTSD.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
indicating that the veteran has bilateral sensorineural 
hearing loss disability according to VA standards.  

2.  There is persuasive medical nexus evidence of record 
indicating the veteran's tinnitus is related to his service 
in the military.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309 (2008).

2  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters dated in April 2003 and 
November 2004 from the agency of original jurisdiction (AOJ) 
to the appellant.  The letters informed the appellant of what 
evidence was required to substantiate his claims for service 
connection.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

The VCAA notice letters failed to discuss the law pertaining 
to the assignment of a disability evaluation and an effective 
date in compliance with Dingess/Hartman.  The Board finds 
that this omission is not prejudicial because the 
preponderance of the evidence is against the claim for 
service connection of bilateral hearing loss and no 
disability rating or effective date will be assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Likewise, there is no prejudice with regard to the veteran's 
claim of entitlement to service connection for tinnitus, as 
the RO will assign the disability rating and effective date 
upon implementation of the Board's decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examination.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims, including a transcript of the veteran's hearing 
before the undersigned Veterans Law Judge (VLJ).  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  

Sensorineural hearing loss and tinnitus, as organic diseases 
of the nervous system, will be presumed to have been incurred 
in, or aggravated by, active service if manifested to a 
compensable degree or more within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Analysis

The Board finds that the medical evidence of record supports 
the veteran's contention that he has tinnitus that is 
causally related to noise exposure he experienced in service; 
unfortunately, there is no current demonstration of bilateral 
hearing loss disability for VA purposes.  

In particular, his service records show that his military 
occupational specialties (MOS) included radio operator and 
grenadier.  Moreover, the veteran reported a history of 
military noise exposure to rockets, artillery, 
blasts/explosions, small arms fire, and large guns.  
Additionally, his DD 214 indicates that the veteran received  
the Combat Infantryman Badge, which is indicative of exposure 
to combat during his service.  See 38 U.S.C.A. § 1154(b).  As 
such, the Board finds that exposure to acoustic trauma in 
service is consistent with the circumstances of his service.  
38 U.S.C. § 1154(a) and (b) (West 2002).  

The Board acknowledges that in a letter received in March 
2006, R. H. M. states that the veteran has been diagnosed 
with bilateral hearing loss in January 2006.  However, the 
attached audiogram report from Mr. M was not interpreted, and 
cannot be used to demonstrate whether the veteran has 
sufficient bilateral hearing loss to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385, in order to be 
considered a hearing loss disability for VA purposes.  
According to § 3.385, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  Significantly, the results of a 
March 2005 VA audiological evaluation showed that the 
veteran's right ear puretone threshold was no worse than 15 
decibels at any relevant Hertz, with a speech recognition 
score of 94 percent; his left ear puretone threshold was no 
worse than 20 decibels at any relevant Hertz, with a speech 
recognition score of 100 percent.  As such, there has been no 
demonstration by competent clinical evidence of record of 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.  Service connection may not be established in the 
absence of demonstration of current disability.

The Board finds that the evidence of record is sufficient to 
establish service connection for bilateral tinnitus.  The 
veteran contends that he has tinnitus which, like his 
bilateral hearing loss, was incurred due to noise exposure 
during combat while in service in Vietnam.  While tinnitus 
was not otherwise shown to have been diagnosed during 
service, or within the years thereafter, bilateral tinnitus 
was diagnosed at the March 2005 audiological evaluation.  The 
Board finds that the evidence of record is in equipoise, and 
with resolution of doubt in the veteran's favor, finds that 
service connection is warranted for tinnitus.  

Given that the RO conceded that the veteran received the 
Combat Infantryman Badge and that he had sufficient combat 
exposure during his service to be etiologically related to 
his service-connected PTSD, the Board finds that such 
acoustic trauma has not been excluded by competent evidence 
as the etiology of his bilateral tinnitus.  Therefore, the 
Board finds that the evidence of record is in equipoise, and 
with resolution of doubt in the veteran's favor, finds that 
service connection is warranted for tinnitus.

When the evidence favorable to the claims is considered, it 
is at least as likely as not that the veteran's current 
tinnitus is attributable to noise exposure coincident with 
his military service; however, the record does not contain 
competent evidence of bilateral hearing loss "disability."  
Thus, only service connection for tinnitus is warranted.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection of bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is granted.




REMAND

At his September 2008 hearing before the undersigned VLJ, the 
veteran testified that he receives weekly treatment for his 
PTSD at the Columbus and Grove City, Ohio VA Medical Centers 
(VAMC).  See hearing transcript at pages 10-12.  The Board 
acknowledges that the RO obtained medical records from the 
Columbus, Ohio VAMC through June 2007, but that additional 
records subsequent to that time have not been associated with 
his claims file.  These records may contain important medical 
evidence or confirmation of the veteran's assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2005).  As VA has a duty to 
request all available and relevant records from Federal 
agencies, including VA medical records, another search must 
be made for any additional VA medical records that might be 
available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board acknowledges that the veteran was most 
recently afforded a VA psychiatric examination in March 2005, 
in connection with his initial claim for service connection.  
A copy of the examination report is associated with his 
claims file.  However, the veteran and his representative 
continue to assert that his symptoms are more severe than 
currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995).   In this regard, the Board notes that the veteran 
has reported that he requires an increase in medication for 
his symptoms, as well as additional medication due to sleep 
impairment.  Similarly, the Board notes that the veteran also 
has significant conditions that are not service connected - 
including dysthymic disorder.  The Board is unclear as to 
whether manifestations of nonservice-connected psychiatric 
disabilities may be dissociated from, or are part and parcel 
of, the disability at issue.  Symptoms related to nonservice-
connected disorders generally cannot be used as grounds for 
increasing the rating for his PTSD, and the Board cannot 
render an informed decision concerning the level of 
disability caused by his service-connected PTSD in the 
absence of specific medical information regarding the 
coexisting disabilities.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  

As such, in order to effectively evaluate the veteran's PTSD, 
more recent objective characterizations of the condition and 
its associated symptomatology, as well as a more recent GAF 
score - including an opinion as to the basis of the score, 
are required.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the pendency of his appeal).   See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the 
veteran's treatment at the VA Medical 
Centers in Columbus, Ohio and Grove City, 
Ohio from June 2007 to the present.  If 
these records are unavailable, simply do 
not exist, or further attempts to obtain 
them would be futile, document this in 
the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the veteran for another 
VA mental status examination to ascertain 
the current severity and all 
manifestations of his service-connected 
PTSD.  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  

The examiner should also assign an Axis V 
diagnosis, Global Assessment of 
Functioning (GAF) score, consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other conditions 
(whether mental and/or physical).  

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination, should be directly 
addressed and discussed in the 
examination report.  Please also discuss 
the rationale of all opinions provided.  

3.  Then, the RO should readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the claim on 
appeal remains denied, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


